SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 19, (Date of earliest event reported) Farmers & Merchants Bancorp (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000 – 26099 94-3327828 (Commission File Number) (IRS Employer Identification No.) 111 West Pine Street, Lodi, California 95240 (Address of principal executive offices)(Zip
